                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 12, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SCHLUMBERGER TECHNOLOGY CORPORATION, §
                                     §
      Plaintiff,                     §
                                     §
v.                                   §                        CIVIL ACTION H-17-3211
                                     §
BICO DRILLING TOOLS, INC.,           §
                                     §
      Defendant.                     §

                            MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion for summary judgment filed by defendant BICO Drilling

Tools, Inc. (“BICO”). Dkt. 53. After considering the motion, response, reply, and applicable law,

the court is of the opinion that the motion should be DENIED.

                                         I. BACKGROUND

       This case revolves around U.S. Patent No. 6,604,921 (the ‘921 Patent), which is entitled

“Optimized Liner Thickness for Positive Displacement Drilling Motors.” Plaintiff Schlumberger

Technology Corporation (“Schlumberger”) filed the ‘921 Patent on January 24, 2002, and it obtained

the patent on August 12, 2003. Dkt. 1 & Ex. A. Schlumberger contends that BICO infringed the

‘921 Patent by “importing, making, using, offering to sell, and/or selling products . . . that embody

the patented invention, including . . . stators, motors, and power sections,” which BICO asserts are

manufactured by Wilhelm Kächele Gmbh (“Kachele”), a German company. See Dkts. 1 (complaint),

53 (motion to dismiss). BICO contends that the accused products were designed in 1998, purchased

by BICO as part of a manufacturing and distribution agreement with Kachele over a year before

Schlumberger filed its patent application, and displayed by Kachele at trade shows in the United

States over a year before Schlumberger filed its patent application. Dkt. 53. BICO argues that these
pre-application activities invalidate the ‘921 Patent under 35 U.S.C. § 102(b), which provides that

inventions that are “in public use or on sale in this country more than one year prior to the date of

the application for patent” are invalid. Id. BICO accordingly moves for summary judgment in its

favor. Id.

A.      The ‘921 Patent

        The abstract of the ‘921 Patent states that the invention is a “stator for a positive

displacement motor including an external tube” and that the “external tube includes an outer surface

and an inner surface, and the inner surface includes at least two radially inwardly projecting lobes

extending helically along a length of the external tube.” Dkt. 53, Ex. A, Ex. 1. The liner of the tube

has a “thickness . . . at a maximum at the at least two radially inwardly projecting lobes.” Id.

        There are four named figures in the ‘921 Patent, three represent prior art and the fourth

represents one embodiment of the claimed invention. Id. In the embodiment of the invention, Figure

4, the liner is thicker at the inwardly projecting lobes.1 See id.




        Schlumberger contends that BICO has infringed one or more claims of the ‘921 Patent,

including but not limited to Claims 1 and 8. Dkt. 1. Claim 1 of the ‘921 Patent states:




        1
             In Figure 4, the number 40 denotes the lobes, and the number 42 shows the thickness of
the liner.
                                                   2
               A stator for a positive displacement motor comprising: an external
               tube comprising an outer surface and an inner surface, the inner
               surface comprising at least two radially inwardly projecting lobes
               extending helically along a selected length of the external tube; and
               a liner disposed proximate the inner surface, the liner conforming to
               the radially inwardly projecting lobes formed on the inner surface and
               to the helical shape of the inner surface, wherein a thickness of the
               liner is at a maximum proximate the at least two radially inwardly
               projecting lobes.

Dkt. 53, Ex. A, Ex. 1.

       Claim 8 similarly states:

               A positive displacement motor comprising: a stator comprising an
               external tube and an inner surface, the inner surface comprising at
               least two radially inwardly projecting lobes extending helically along
               a selected length of the external tube, and a liner disposed proximate
               the inner surface, the liner conforming to the radially inwardly
               projecting lobes formed on the inner surface and to the helical shape
               of the inner surface, wherein a thickness of the liner is at a maximum
               proximate the at least two radially inwardly projecting lobes . . . .

Id.

B.     BICO’s Contracts with Kachele

       BICO contends that Kachele developed its “Even Wall” technology in 1995. Id. This

technology allegedly shapes the stator and reduces the liner thickness for a more efficient stator. Id.

According to Kachele’s inventor Bruno Kachële (“B. Kachele”), he presented the Even Wall

technology at the Offshore Technology Conference (“OTC”) in Houston, Texas, in 1998. Dkt. 53,

Ex. A ¶ 5. B. Kachele specifically recalls presenting the technology to BICO’s CEO, Heino Rohde,

during the 1998 tradeshow. Id.

       In September 1998, Kachele and BICO entered into a Cooperation Agreement in which

Kachele would “ensure that the demand BICO has for stators and rotors, Even Wall products®, can

be covered by adequate production capacities at KACHELE on time . . . .” Dkt. 53, Ex. A, Ex. 12.

                                                  3
BICO was to order “part of its own demand for stators and rotors” from Kachele, “[f]ollowing

completion of successful test runs in the drilling field.” Id. BICO also agreed to “take over global

distribution of motor sections to third-party motor manufacturers.” Id. According to B. Kachele,

the stators were identified as “even wall” “despite the fact that there were still minor variations in

liner thickness including having a maximum thickness at the stator lobes.” Id. ¶ 17.

       BICO contends that it received commercial offers from Kachele for its Even Wall stators

combined with a rotor, including (1) a price quote for its Even Wall stators with corresponding rotors

in various sizes including 3 3/4 and 6 3/4 with liners thicker at the lobes on July 2, 1999; and (2) a

1999 price list with pricing information for composite rotors, including 3 3/4 and 6 3/4 rotors shown

in engineering drawings. BICO asserts that it ordered in 1999 and received in early 2000 two

rechromed 6 3/4 rotors. Id. (citing Dkt. 53, Ex. A & Ex. A, Ex. 21). Additionally, it contends that

it placed and received orders for 3 3/4 Even Wall stators throughout 2000 and early 2001. Id. (citing

Dkt. 53, Ex. A & Ex. A, Exs. 22–23, 29, 30–31). BICO argues that the delivered stators included

shaped tubes with non-uniform liners having a maximum thickness at the stator lobe of 7.6 mm and

a minimum thickness of 5.7 mm. Id. It also placed orders for five 2 7/8 Even Wall stators, which

were delivered in January 2001. Id. (citing Dt. 53, Ex. A & Exs. 24–26, 30–31). These stators also

had liners that were thicker at the lobes. Id. (citing Dkt. 53, Ex. A, Exs. 24–26 (invoices),

Exs. 30–31 (sales summaries), Exs. 27–28 (drawings)).

       Schlumberger argues that the products BICO received under the cooperation agreement do

not trigger the “on sale” bar that must be met to invalidate a patent under 35 U.S.C. § 102(b) (2002).2


       2
         The court refers throughout this memorandum opinion and order to the sections of Title
35 that were in effect before Congress enacted the Leahy-Smith America Invents Act, Pub. L. No.
112-29, 125 Stat. 284 (2011), as the parties agree the prior version applies here. Cf. Barry v.
Medtronic, Inc., 914 F.3d 1310, 1319 n.1 (Fed. Cir. 2019).
                                                4
Dkt. 57. Specifically, Schlumberger asserts that there is a difference between products sold

commercially and those put to experimental use. Id. It contends that any sales between Kachele and

BICO were confidential sales by BICO’s contract manufacturer for experimental use and that

Kachele did not have the right to market or commercialize the stators. Id. It also argues that the

double tube stator designs in some of the exhibits do not fall within the scope of the patent and that

some of the invoices do not match the drawings. Id.

       BICO argues that the case on which Schlumberger relies regarding experimental use relates

only to cases in which neither the title to the embodiments nor the right to market passed to the

buyer, and that in this case Kachele did not invoice manufacturing services, it sold the actual product

to BICO. Dkt. 59. BICO also asserts that Schlumberger fails to address a recent Supreme Court

decision that confirms that alleged “secret sales” may invalidate a patent. Id. (citing Helsinn

Healthcare S.A. v. Teva Pharms., 139 S. Ct. 628 (2019)).

C.     Alleged Public Display of Stators and Rotors

       In addition to the patent being invalid due to the invention being on sale more than a year

before filing, BICO asserts that Kachele marketed and publically displayed its Even Wall motors to

the industry at OTC in 1999 and 2000, which was over a year before the patent was filed and

invalidates the patent under the public use bar. Dkt. 53. For the 1999 OTC, Kachele ran an

advertisement in the Oil and Gas Journal announcing the launch of the Even Wall power sections,

which included stators and rotors for mud motors. Id. (citing Dkt. 53, Ex. A & Ex. A, Ex. 8). It also

had a similar advertisement in Offshore in May 1999 (citing Dkt. 53, Ex. A & Ex. A, Ex. 32). The

advertisements do not discuss liner thickness. See Dkt. 53, Ex. A, Exs. 8. 32.

       BICO asserts that Kachele displayed a physical example of the Even Wall design as well as

drawings at the OTCs. Id. The drawings included cross-sectional views that showed the stator liner
                                                  5
for the 3 3/4 Even Wall stator had a maximum thickness of 8 mm at the lobes and a mimimum

thickness of 6 mm, and the liner for the 6 3/4 stator had a maximum thickness of 12 mm at the stator

lobes and a minimum thickness of 8.4 mm. Id. BICO contends that Vernon Koval, who is one of

the named inventors for the Schlumberger patent, visited the Kachele booth at the 1999 OTC. Id.

(citing Dkt. 53, Ex. A ¶¶ 39–42, Ex. A, Exs. 40–42). In fact, Schlumberger requested information

from Kachele following the OTC about the availability of Even Wall mud motors for in-house

testing at Sclumberger. Id. (citing Dkt. 53, Ex. A ¶¶ 45, 48 & Ex. A, Exs. 45, 48).

       Kachele again displayed its Even Wall power sections at OTC in May 2000. Id. (citing

Dkt. 53, Ex. A ¶ 43, Ex. A, Ex. 43). The folder of items it displayed included drawings of the 2 7/8,

3 3/4, and 6 3/4 Even Wall stators and rotors, including the cross-sectional drawings that had

maximum thickness at the lobes. Id. (citing Dkt. 53, Ex. A ¶¶ 43, 44 & Ex. A, Ex. 44 at 455559-65).

       Sclumberger argues that the displays at the OTCs were not invalidating public uses because

the claimed invention was not actually used in public. Dkt. 57. The drawings similarly could not

be “used” as a stator or motor. Id. Schlumberger additionally points out that B. Kachele testified

that the single tube stators in the 1999 drawings were never commercialized. Id. Additionally, it

contends that B. Kachele testified that Kachele would not have displayed products it could not make

and deliver, which Schlumberger contends presents an issue of material fact as to whether the

“dummy stator” was displayed at OTC in 1999. Id. Sclumberger contends that mere preparations

for sales, like the displays or drawings at OTC, do not trigger 35 U.S.C. § 102(b). Id. (citing

Medicines Co. v. Hospira Inc., 827 F.3d 1363, 1373 (Fed. Cir. 2016), (en banc)).

       The motion for summary judgment is now ripe for disposition. The court will first set forth

the legal standard for motions for summary judgment and then will discuss whether there is



                                                 6
sufficient evidence of invalidity to grant summary judgment in BICO’s favor or whether there is an

issue of material fact precluding summary judgment.

                                      II. LEGAL STANDARD

       A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the moving party meets

its burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine

issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most favorable

to the non-movant and draw all justifiable inferences in favor of the non-movant.             Envtl.

Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

       A patent is presumed valid, and its validity can only be overcome by clear and convincing

evidence. SRAM Corp. v. AD-II Eng’g, 465 F.3d 1351, 1357 (Fed. Cir. 2006). “[A] moving party

seeking to invalidate a patent at summary judgment must submit such clear and convincing evidence

of facts underlying invalidity that no reasonable jury could find otherwise.” Id.

                                          III. ANALYSIS

       “[T]he patent system represents a carefully crafted bargain that encourages both the creation

and the public disclosure of new and useful advances in technology, in return for an exclusive

monopoly for a limited period of time.” Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 63, 119 S. Ct. 304

(1998). “Consistent with these ends, § 102 of the Patent Act serves as a limiting provision, both

excluding ideas that are in the public domain from patent protection and confining the duration of
                                                 7
the monopoly to the statutory term.” Id. at 64. Under 35 U.S.C. § 102(b) (prior to amendments in

2011), a person is not entitled to a patent if “the invention was patented or described in a printed

publication in this or a foreign country or in public use or sale in this country, more than one year

prior to the date of the application for patent in the United States,” which courts often refer to as the

“critical date.”

        The “public use” provision includes “‘any use of [the claimed] invention by a person other

than the inventor who is under no limitation, restriction or obligation of secrecy to the inventor.’”

Petrolite Corp. v. Baker Hughes, Inc., 96 F.3d 1423, 1425 (Fed. Cir. 1996). “Consideration of

public use includes analysis of, inter alia, the nature of and public access to activities involving the

invention; confidentiality obligations imposed upon observers; commercial exploitation; and the

circumstances surrounding testing and experimentation.” Am. Seating Co. v. USSC Grp., Inc., 514

F.3d 1262, 1267 (Fed. Cir. 2008). “In order for a use to be public within the meaning of § 102(b),

there must be a public use with all of the claim limitations.” Clock Spring, L.P. v. Wrapmaster, Inc.,

560 F.3d 1317, 1325 (Fed. Cir. 2009).

        The “on-sale” provision “is directed at precluding an inventor from commercializing his

invention for over a year before he files his application. Sales or offers made by others and

disclosing the claimed invention implicate the ‘public use’ provision of 35 U.S.C. § 102(b).” In re

Caveney, 761 F.2d 671, 675 n.5 (Fed. Cir. 1985); see ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d

860, 866 (Fed. Cir. 2010) (reiterating this same language from Caveney). The on-sale bar does not

preclude an inventor from testing his or her experiment more than a year prior to filing for a patent,

but “‘[a]ny attempt to use it for a profit, and not by way of experiment, for a longer period . . . before

the application, would deprive the inventor of his [or her] right to a patent.’” Pfaff, 525 U.S. at 65

(quoting Elizabeth v. Am. Nicholson Pavement Co., 97 U.S. 126, 137 (1877)). “[T]he on-sale bar
                                                    8
applies when two conditions are satisfied before the critical date. First, the product must be the

subject of a commercial offer for sale. . . . Second, the invention must be ready for patenting.” Id.

at 67. “A commercial sale ‘is a contract between parties to give and to pass rights of property for

consideration which the buyer pays or promises to pay the seller for the thing bought or sold.’” The

Medicines Co. v. Hospira, Inc., 881 F.3d 1347, 1351 (Fed. Cir. 2018) (quoting Grp. One, Ltd. v.

Hallmark Cards, Inc., 254 F.3d 1041, 1047 (Fed. Cir. 2001)). “An offer for sale is ‘one which the

other party could make into a binding contract by simple acceptance.’” Id. (quoting Grp. One, 254

F.3d at 1048). “Ready for patenting” means either “proof of reduction to practice before the critical

date,” or “proof that prior to the critical date the inventor had drawings or other descriptions of the

invention that were sufficiently specific to enable a person skilled in the art to practice the

invention.” Pfaff, 525 U.S. at 67–68.

       The court must determinate whether the sales and display of Kachele’s motors prior to the

critical date constitute public use or meet the on-sale bar. The critical date is July 24, 2001, which

is one year before Schlumberger filed the ‘921 Patent. Dkt. 53.

A.     On Sale Bar

       BICO contends that Kachele triggered the on-sale bar through its supply agreement with

BICO and its initial development of Even Wall stators and motors prior to the critical date. Dkt. 53.

According to BICO, the agreement imposed obligations on Kachele to supply the Even Wall stators

and rotors, which was a complete commercial offer for sale. Id. Kachele agreed to supply the stators

and rotors and to supply BICO with its demand as Kachele’s exclusive global distributor. Id. BICO

contends the offer to sell became binding when Kachele provided BICO with a price list for three

models of Even Wall rotors and stators in July 1999. Id. BICO asserts that each sale of the stators,

starting in 1999 and continuing until the critical date, triggered the on-sale bar, and that Kachele
                                                  9
built, delivered, and invoiced for different sizes of Even Wall stators and at least one rotor starting

in 1999 through the critical date. Id. BICO provides invoices as evidence that the stators and rotors

were “on sale” before the critical date. Id. BICO contends that even though the products were sold

to BICO as a distributor rather than to the public at large, the sales still trigger the on-sale bar. Id.

It additionally argues that the motors were “ready for patenting” by 1999 when Kachele created the

drawings of different sizes that it sent with the price quotes. Id.

        Schlumberger argues that (1) these sales were confidential sales between third parties for

experimental use and thus do not invalidate the ‘921 Patent; (2) the agreement is for “even wall”

stators and motors, not stators and motors with uneven wall liners like the ‘921 Patent; and (3) only

BICO had the right to market or commercialize the stators under the agreement, and it provides no

evidence that it did so. Dkt. 57. It also asserts that the on-sale bar applies only to sales by the

inventor of the patented product, and that sales by third parties implicate the “public use” provision,

not the “on-sale” bar. Id. Id. Finally, it takes issue with some of the invoices, arguing that they are

for products that failed testing and could not have been commercialized, do not match drawings, or

are for double ring stators or for rotors that do not fall within the scope of the patent. Id. It points

out that the USPTO found that double tube stators do not fall within the scope of the patent. Id.

(citing Ex. 87 at 4, Supp. Exam; Ex. 56, Fig. 2). The court will first review the terms of the contract

with regard to sales from Kachele to BICO. It will then address the most significant case law that

the parties contend supports their positions and consider how it applies to the facts of this case.

        1.      The Contract

        Under the agreement, Kachele was to “ensure that the demand BICO has for stators and

rotors, Even Wall products, can be covered with adequate production capacities.” Dkt. 53, Ex. 12.

After successful test runs, Bico was to “order part of its own demand for stators and rotors from
                                                   10
Kachele.” Id. BICO was also to “take over global distribution of motor sections to third-party motor

manufacturers, including BICO’s motor programme as well as motors which customers have made

inquiries for and motor types designed by BICO and ordered by BICO from Kachele.” Id. BICO

had “exclusive global distribution rights for the mud motors of the Kachele Even Wall technology.”

Id. Both parties agreed to not disclose any information “which the other party considers worthy of

protection and explicitly communicates as such to the other Party to the Agreement.” Id.

       2.      ResQNet.com and In re Caveney

       BICO contends that Kachele’s sales to BICO implicate the on-sale bar, but in In re Caveney

in 1985, the Federal Circuit stated in a footnote that sales “made by others and disclosing the claimed

invention implicate the ‘public use’ provision,” not the “on-sale” bar, noting that the on-sale

provision “is directed at precluding an inventor from commercializing his [or her] invention for over

a year before he [or she] files his [or her] application.” 761 F.2d at 675 n.5 (emphasis added).

       Twenty-five years later, the Federal Circuit reiterated this concept in ResQNet.com. 594 F.3d

at 866. In ResQNet.com, the defendant, Lansa, Inc., had advertised for sale a year before the patent

at issue an early version of the product that allegedly infringed the plaintiff ResQNet.com’s patent.

Lansa argued that the advertisement was an offer for sale, sale, or public use over a year before

patenting that barred patenting under § 102(b). 594 F.3d at 866. The Federal Circuit, citing In re

Caveney, noted that such a sale, “even if the sale was not authorized by the patentee,” will bar

patenting of the product, as “‘sales or offers made by others and disclosing the claimed invention

implicate the “public use” provision.’” Id. (quoting In re Caveney). The court, however, affirmed

the district court’s finding that the advertised version did not embody all of the elements of the

patented product, and therefore could not constitute prior art. Id. at 867.



                                                  11
        In 2013, a federal district court in the Central District of California, relying on ResQNet.com,

found that a third party’s use of a patented system did not implicate the on-sale bar as a matter of law

because the third party was not the patentee. Medtronic v. Edwards Lifesciences Cor., No. SACV

12-00327-JVS (MLGx), 2013 WL 12113417, at *21–22 (C.D. Cal. Sept. 17, 2013). The Medtronic

court pointed out that while a sale by a third party will bar patenting, it must be a sale of the patented

invention itself, and sales by others that simply disclose the claimed invention “‘implicate the ‘public

use’ provision.’” Id. (quoting ResQNet.com, 594 F.3d at 866); see also Sunoco Partners Mktg. &

Terminals L.P. v. U.S. Venture, Inc., 339 F. Supp. 3d 803, 839 (N.D. Ill. 2018) (reasoning that the

on-sale bar did not apply “because the offers were made by someone other than the patentee, and

there [was] no evidence that these offers publicly disclosed the invention” (relying on ResQNet.com

and Medtronic)). It explained that the “‘on sale’ provision . . . is directed at precluding an inventor

from commercializing his invention for over a year before he files his application.’” Id. (quoting In

re Caveney, 761 F.2d at 675).

        These cases indicate that the court should not be concerned with the on-sale bar analysis and

instead should determine whether Kachele and BICO’s activities constitute public use. BICO,

however, argues that more recent cases applying the on-sale bare are applicable here, and

Schlumberger also relies on some of these cases. The court will therefore address these cases and

determine whether they impact the Federal Circuit’s guidance in ResQNet.com, which would restrict

the analysis in this case to the public use provision.

        3.      Medicines and Helsinn Healthcare

        Both parties rely on Medicines Co. v. Hospira, though Schlumberger relies on an en banc

decision from the Federal Circuit, which resolves one aspect of the case, and BICO relies on a

regular panel decision of the Federal Circuit that considered issues that the en banc court remanded.

                                                   12
The court will first discuss the en banc opinion and then turn to the aspect of the case that was

remanded.

       Schlumberger relies on Medicines Co. v. Hospira, Inc., 827 F.3d 1363 (Fed. Cir. 2016) (en

banc), to argue that “preparations for commercial sales, like defendant’s/Kachele’s activities, do not

trigger the § 102(b) provisions.” Dkt. 57. In Medicines, an en banc Federal Circuit held that “to be

‘on sale’ under § 102(b), a product must be the subject of a commercial sale or offer for sale, and

that a commercial sale is a sale that bears the general hallmarks of a sale pursuant to Section 2-106

of the Uniform Commercial Code.” 827 F.3d at 1365.

       MedCo, a pharmaceutical company that does not manufacture its own products, contracted

with Ben Venue Laboratories to manufacture a drug, and the companies ended up developing a new

compounding process for this drug after there were issues with the original batches of drugs

provided. Id. at 1366. MedCo patented this product and product-by-process, filing applications on

July 27, 2008. Id. at 1367. The critical date, then, was July 27, 2007. Id. MedCo paid Ben Venue

to manufacture three batches of the drug using this process in late 2006. Id. The manufacturing

protocol under which MedCo and Ben Venue were working required the solution be filled for

commercial use, but the batches would be placed on hold until all testing was complete. Id. The

three batches were placed in quarantine with MedCo’s distributor, Integrated Commercialization

Solutions (“ICS”), pending Federal Food and Drug Administration (“FDA”) approval. Id. MedCo

and ICS had a distribution agreement, effective on February 27, 2007 (prior to the critical date),

whereby ICS was the exclusive distributor of the quarantined drug in the United States. Id. MedCo,

however, did not release the drugs from quarantine until August 2007, which was after the critical

date. Id.



                                                 13
        In the mean time, the defendant in Medicines, Hospira, Inc., filed two Abbreviated New Drug

Applications with the FDA to sell generic versions of the drug product that MedCo patented. Id. at

1365. MedCo sued Hospira for infringement, and Hospira alleged invalidity under § 102(b) because

MedCo paid Ben Venue to manufacture the product before the critical date and MedCo offered to

sell the product to ICS—its distributor—before the critical date. Id. at 1368. MedCo argued that

the contract with Ben Venue was for manufacturing services and that the title to the drug always

remained with MedCo. Id. The en banc Federal Circuit held that “the mere sale of manufacturing

services by a contract manufacturer to an inventor to create embodiments of a patented product for

the inventor does not constitute a ‘commercial sale’ of the invention.” Id. at 1373. It concluded that

the contract between MedCo and Ben Venue was not a commercial sale because “(1) only

manufacturing services were sold to the inventor; (2) the inventor maintained control of the

invention, as shown by the retention of title to the embodiments and the absence of any authorization

to Ben Venue to sell the product to others; and (3) ‘stockpiling,’ standing alone, does not trigger the

on-sale bar.” Id.

        As to the first point, the court found that Ben Venue was not free to use or sell the claimed

products or to deliver them to anyone other than MedCo. The court found that the absence of the

passage of title was “significant because, in most instances, that fact indicates an absence of

commercial marketing of the product by the inventor.” Id. a 1376. The court declined to draw a

bright line, noting that there are instances where a invention could be considered “on sale” for a price

when title does not transfer. Id. The court noted that the “confidential nature of the transactions is

a factor, [like transfer of title,] which weighs against the conclusion that the transactions were

commercial in nature,” even though there are instances in which the Federal Circuit agrees that

confidential sales are still commercial. Id. Rather than relying on any specific factor, the court

                                                  14
instructed that the focus should be on “what makes [the] on-sale bar jurisprudence coherent:

preventing inventors from filing for patents a year or more after the invention has been commercially

marketed, whether marketed by the inventor himself or a third party.” Id.

       Here, Sclumberger argues that Medicines is dispositive because the activities of BICO and

Kachele, which it characterizes as BICO’s manufacturer or supplier, were preparations for

commercial sales, not actual commercial offers or sales, and thus do not trigger the “on sale” bar.

Dkt. 57. BICO distinguishes Medicines because in Medicines the manufacturer sold manufacturing

services, not the actual product, so the title did not change hands. Here, on the other hand, Kachele

owned the products and, according to BICO, sold them to BICO as its distributor, and title of the

product changed hands. Dkt. 59. Neither party addresses that in Medicines the “sale” was of the

patented product itself and involved the patented product, not a third party’s product that discloses

the claimed invention, which, under ResQNet.com and In re Caveney, should be analyzed under the

public use provision, not the on sale provision.

       BICO relies primarily on Medicines Co. v. Hospira, Inc. (Medicines II), 881 F.3d 1347 (Fed.

Cir. 2018), and Helsinn Healthcare S.A. for its on sale provision argument. Id. Medicines II is the

original Federal Circuit panel’s determination, after the en banc court remanded the case to the

original panel, regarding whether the distribution agreement between MedCo and ICS triggered the

on-sale bar. See Medicines, 827 F.3d at 1381 (remanding this and another issue to the original

panel). Under the MedCo and ICS distribution agreement, title of the product passed to ICS, and

MedCo was unable to sell the product to any other parties in the United States during the term of the

contract. Medicines II, 881 F.3d at 1349. ICS was required to place weekly orders for the quantities

it needed, and MedCo was required to use commercially reasonable efforts to fill the orders. Id.

Hospira (the generic drug company) asserted in the lower court that MedCo’s patents were invalid,

                                                   15
and the district court, after a bench trial, determined the patents were neither infringed nor invalid.

Id. at 1350. The district court found that the distribution agreement was not an offer to sale the drug.

Id.

        The Medicines II panel found that under the standards established in Medicines, “the terms

of the Distribution Agreement make clear that the Medicines Company and ICS entered into an

agreement to sell and purchase the product.” Id. at 1351. It found it relevant that the contract stated

that MedCo desired to sell the product and that ICS desired to purchase and distribute the product.

Id. MedCo had argued that, regardless, under the agreement it had the option of rejecting all

purchase orders submitted by ICS. Id. The panel found this argument unpersuasive because (1)

MedCo agreed to sell the product and ICS agreed to purchase it, passing title of the product, and the

“passage of title here ‘is a helpful indicator’ that [the drug] was subject to an offer for sale” under

the UCC; and (2) the agreement required MedCo to use “commercially reasonable efforts” to fill the

orders, so MedCo did not really have a blanket ability to reject orders. Id.

        The court specifically noted that there were “stark differences” between the agreement

between MedCo and ICS being considered in Medicines II and the agreement between MedCo and

Ben Venue considered in Medicines. Id. at 1352. Specifically, the contract with Ben Venue was for

manufacturing of the product, and title of the product did not transfer. Id. at 1353. In Medicines,

Ben Venue was selling manufacturing services, not the product, and it only charged a small

percentage of the market value of the product. In Medicines II, MedCo was selling the product for

a commercial price. Id. The panel found that “the on-sale bar does not exempt commercial

agreements between a patentee and its supplier or distributor,” and it affirmed this aspect of the

district court’s decision. Id. The panel remanded the case to the district court because the district

court had never determined whether the offer to sell covered the patented invention. Id.

                                                  16
       Here, Medicines II is more on point than Medicines, as the relationship between Kachele and

BICO is more like the relationship between MedCo and ICS than the relationship between MedCo

and Ben Venue. However, the major distinction is that MedCo is the patent owner in the Medicines

cases. Neither BICO nor Kachele are the patentee. BICO is a third party that purchased a product

from Kachele that allegedly discloses the claimed invention. The Medicines cases do not discuss

whether or how sales that have no relation to the patentee should be analyzed.

       BICO also relies on Helsinn Healthcare, arguing that under Helsinn Healthcare, confidential

secret sales may still invalidate a patent. Dkt. 59 at 2. In Helsinn, the U.S. Supreme Court

considered whether “the sale of an invention to a third party who is contractually obligated to keep

the invention confidential places the invention ‘on sale’ within the meaning of [the current version

of] § 102(a),” which is similar to the previous version of § 102(b). Helsinn Healthcare, 139 S. Ct.

at 630. A Swiss pharmaceutical company contracted with a company that markets and distributes

drugs in the United States to distribute, promote, market, and sell its drug in the United States two

years before it filed a provisional patent application for the drug. 139 S. Ct. at 631. The United

States company was required to keep the invention confidential, though the sale between the Swiss

and U.S. companies was publically disclosed. Id. The Court pointed out that it did not require under

the earlier version of the statute that the “sale make the details of the invention available to the

public,” and the use of the phrase “on sale” in the amended statute similarly did not require that the

public be aware. Id. It noted that its “precedents suggest that a sale or offer of sale need not make

an invention available to the public,” and the Federal Circuit had “long held that ‘secret sales’ can

invalidate a patent.” Id. at 633. These were, of course, the patentee’s secret sales. See id. (citing

Special Devices, Inc. v. OEA, Inc., 270 F.3d 1353, 1357 (Fed. Cir. 2001) (finding that “sales for the

purposes of commercial stockpiling of an invention, even if they took place in secret,” were

                                                 17
invalidating sales under the on-sale bar), and Woodland Tr. v. Flowertree Nursery, Inc., 148 F.3d

1368, 1370 (1998) (holding that “an inventor’s own prior commercial use, albeit kept secret, may

constitute a public use or sale under § 102(b), barring him from obtaining a patent”)).

        Helsinn, like Medicines, deals with the on-sale bar and sales of the patented invention more

than a year prior to the patent date, which benefitted the inventor, not sales of a product that discloses

the invention by a third party.       Neither case changed the Federal Circuit’s guidance from

ResQNet.com and In re Caveney that the sales in cases like the instant case should be analyzed under

the public use prong. Applying the on-sale bar in this case would not further the policy of preventing

“an inventor from profiting from the commercial use of an invention for a prolonged period before

filing a patent application claiming that invention.” See Medicines, 827 F.3d at 1372 (listing all of

the policies underlying § 102(b)). The court therefore turns to the public use provision.

B.      Public Use

        The court will consider two of BICO’s arguments under the public use provision: (1) BICO’s

argument that the invention was “on sale” prior to the critical date under the public use provision;

and (2) BICO’s argument that Kachele put the invention into public use when it displayed its Even

Wall motors at the OTC in 1999 and 2000. See Dkt. 53. With regard to the sales, Schlumberger

contends these were confidential non-commercial sales and even if they were commercialized prior

to the critical date, none invalidates the patent because the items sold either are not the same design

or there are problems with the evidence. Dkt. 57. As far as the display or displays at OTC,

Sclumberger contends that evidence of displaying a “dummy” stator is not clear and convincing

evidence of public use. Id.

        Under the public use provision, a patent is invalid if the invention was “in public use . . . in

this country . . . more than one year prior to the date of the application for patent.” § 102. “Public

                                                   18
use includes ‘any use of [the claimed] invention by a person other than the inventor who is under no

limitation, restriction or obligation of secrecy to the inventor.’” Petrolite Corp., 96 F.3d at 1425

(quoting In re Smith, 714 F.2d 1127, 1134 (Fed. Cir. 1983)). Whether a patent is invalid due to

public use is a question of law based on the underlying facts. Invitrogen Corp. v. Biocrest Mfg.,

L.P., 424 F.3d 1374, 1378 (Fed. Cir. 2005). The bar applies only if the invention is both in public

use and ready for patenting. Id. at 1379.

       For public use, the court must consider whether the purported use “(1) was accessible to the

public; or (2) was commercially exploited.” Id. at 1380. “[E]vidence of experimental use may

negate either the ‘ready for patenting’ or ‘public use’ prong.” Id. at 1379–80; see Barry v.

Medtronic, Inc., 914 F.3d 1310, 1321 (Fed. Cir. 2019) (noting that proof “‘of experimental use

serves as a negation of the statutory bars’” (quoting Polara Eng’g Inc. v. Campbell Co., 894 F.3d

1339, 1348 (Fed. Cir. 2018)). “Thus, the test for the public use prong includes the consideration of

evidence relevant to experimentation, as well as, inter alia, the nature of the activity that occurred

in public; public access to the use; confidentiality obligations imposed on members of the public who

observed the use; and commercial exploitation.” Invitrogen, 424 F.3d at 1380. The “ready for

patenting” prong requires “(a) a reduction to practice or (b) drawings or descriptions enabling an

ordinarily skilled artisan to practice the invention.” Barry, 914 F.3d at 1322 (citing Pfaff, 525 U.S.

at 67–68).

       The court will first consider whether Kachele’s sales to BICO constitute public use, and then

it will turn to the displays at OTC.

       1.      Do Kachele’s Sales to BICO Constitute Public Use?

       BICO argues that the ‘921 Patent is invalid because Kachele’s sales to BICO under their

agreement constitute a “commercial offer for sale.” Dkt. 53 at 10. Sclumberger argues that the

                                                 19
product was not subject to a “commercial offer for sale” before the critical date because there is no

evidence that BICO (the U.S. distributor) commercialized any of the products, and that, regardless,

secret or confidential uses by third parties do not invalidate later filed patents under the public use

provision, which is the applicable provision when considering third-party sales. Dkt. 57 at 3–4, 8.

It also argues that the sales were for manufacturing services or solely for experimental use and that,

regardless, the products in the invoices do not practice the claims of the ‘921 Patent.

                a.      Distribution Agreement

        BICO cites the Medicines cases for the proposition that sales between a supplier and

distributor trigger the on-sale bar even if not sold to the public at large. Id. BICO additionally

contends that subsequent deliveries of the Kachele motors to BICO confirm that the motors were “on

sale.” Id. at 14. Schlumberger argues that Kachele’s Even Wall product was not subject to a

“commercial offer for sale” before the critical date because there is no evidence that BICO (the U.S.

distributor) commercialized any of the products. Dkt. 57.

        As noted above when discussing the “on-sale” provision, the reasoning in the Medicines

cases relates to the sale of the patentee’s product, not a third-party product of the same design. For

the public use provision, the court must determine whether the Kachele product was accessible to

the public or commercially exploited. The evidence of sales to BICO without subsequent sales to

other parties, under the facts of this case, is not clear and convincing evidence that the product was

accessible to the public or commercially exploited.

                b.      Confidential Sales

        BICO concedes that under the agreement it was required to maintain certain technical and

business information as confidential, but it contends that this confidentiality did not affect the ability

of the sales between Kachele and BICO to invalidate the patent because even private and confidential

                                                   20
sales are invalidating under Medicines II. Schlumberger argues that secret or confidential uses by

third parties do not invalidate later filed patents under the public use provision, which is the

applicable provision when considering third-party sales. Dkt. 57 at 3–4, 8. BICO replies that even

a commercial sale to a third party who must keep the invention confidential places the invention “on

sale” under § 102 under Medicines II and Helsinn. Dkt. 59. Additionally, BICO argues that the

inventors of the ‘921 Patent testified that they knew BICO was Kachele’s distributor prior to filing

the ‘921 Patent, which contradicts any claim that the relationship was confidential. Id.

       Article 4 of the Cooperation Agreement states that the parties will not “disclose any technical

and business information which the other party considers worthy of protection and explicitly

communicates as such to the other Party to the Agreement.” Dkt. 53, Ex. 12, art. 4. This does not

state that the entire relationship was confidential, and there is no evidence that Kachele or BICO

expressly communicated that any aspect of the relationship should be confidential. Moreover, there

is contrary evidence because the inventors of the ‘921 Patent knew that BICO was a distributor for

Kachele’s power sections, see Dkt. 59, Ex. 51 ¶ 4.3

       The court is not persuaded that the confidential nature of the relationship precludes

application of the public use provision.

               c.      Manufacturing Services

       Schlumberger contends that many of the invoices confirm that the agreement was for

manufacturing services, like in Medicines, and thus argues that the sales did not trigger the on-sale

bar under Medicines. Dkt. 57. BICO asserts that this case is distinguishable from the manufacturing



       3
         The inventor states that he was aware prior to filing for the ‘921 Patent that Kachele “had
developed a power section for mud motors called the ‘Even Wall,’ which used a rubber liner of
uniform thickness” and that he knew that BICO was Kachele’s sole distributor for the power sections
in the United States at that time. Dkt. 59, Ex. 51 ¶ 4 (Plop. Aff.).
                                                 21
contract in Medicines because title to the product changed hands here. Dkt. 59. Kachele owned the

products and sold them to BICO as an exclusive distributor, and the invoices confirm the stators and

rotors were sold. Id.

         The court agrees with BICO that the invoices provide evidence that title transferred, which

distinguishes this case from Medicines. See, e.g., Dkt. 53, Exs. 16–17 (invoices for stators).

However, since the court is considering public use as opposed to the on-sale bar, the significance of

this factor is different. The title transfer provides some evidence of commercial exploitation, but it

is not clear and convincing evidence of public use sufficient to grant summary judgment in BICO’s

favor.

                d.      Experimental Use

         BICO argues that since the agreement was for global distribution, it was primarily for

commercial rather than experimental purposes. Dkt. 53. It asserts that an agreement does not need

a finished product to constitute a commercial offer and that here the commercial offer became

binding with the price lists for Even Wall rotors and stators in July 1999. Id. (citing Dkt. 53, Ex. A

&, Ex. A, Ex. 18 ¶ 21). Schlumberger argues that the invoices are for test/sample stators, pointing

out that the invoices are for parts labeled “T-Nr” or “Sample Parts.” Dkt. 57 at 8–9 (citing Dkt. 57,

Exs. 57, 80, 85 at 46–47, 71–72).

         The contract indicates that BICO will order part of its own demand as well as take over

global distribution “[f]ollowing completion of successful test runs in the drilling field.” Dkt. 53,

Ex. 12, art. 2. While BICO provides some invoices, these invoices, taken together with the terms

of the contract, are not clear and convincing evidence of public use rather than experimentation

sufficient to support summary judgment.



                                                 22
               e.      Invoiced Sales and the ‘921 Patent

       Schlumberger takes issue with certain aspects of the invoices, pointing out that some of the

invoices are for double tubes and that it is not always clear that the invoices are for products that

meet the claims of the ‘921 Patent. Dkt. 57. The court need not address these arguments because

it finds that BICO has not presented clear and convincing evidence of public use sufficient to grant

summary judgment even if all of the invoices are for products that practice the patent.

       2.      Does the Display at OTC Constitute Public Use?

       BICO argues that the trade show displays by Kachele invalidate the ‘921 Patent under the

public use provision. Dkt. 53. It asserts that Kachele put its invention into public use with its

display of Even Wall motors at the OTC in 1999 and 2000. Id. BICO also asserts that Kachele ran

advertisements in advance of the OTC inviting people to learn more about Even Wall stators and

rotors for mud motors, and it displayed a physical sample and drawings during the trade shows that

had a shaped metal tube with five inwardly protruding lobes and a rubber liner that was thicker at

the lobes. Id. Representatives showed the technology to numerous individuals including one of the

inventors of the ‘921 Patent. Id. (citing Dkt. 53, Ex. A ¶¶ 40–42, Exs. 41–42). It again publicly

displayed the models and drawings at OTC in 2000, which it contends generated interest in the

technology, including interest from Schlumberger. Id. (citing Dkt. 53, Ex. A ¶¶ 45, 48, Exs. 45, 48).

       Schlumberger argues that Kachele displayed an incomplete, inoperable, not-for-commercial-

use rendering of a partial stator labeled “dummy” and stator and rotor drawings at OTC. Dkt. 57 at

17. It argues that BICO has failed to present clear and convincing evidence that the “dummy” or

drawings were shown to any specific person or company and that, regardless, the “dummy” was not

used. Id. It asserts that a mere display without use is not “public use” under § 102(b). Id. at 18

(citing Motionless Keyboard Co. v. Microsoft Corp., 486 F.3d 1376, 1385 (Fed. Cir. 2007)).

                                                 23
        Additionally, it points out that B. Kachele testified that the single tube stators from the 1999

drawings were never commercialized. Id. (citing Dkt. 57, Ex. 85 at 137:22–25, 109:13–21).

Sclumberger also asserts that there is at least a question of material fact as to whether the “dummy”

stator was even displayed because B. Kachele testified that Kachele would not have displayed pieces

or products that it could not deliver. Id. (citing Dkt. 57, Ex. 85 at 116–17). Schlumberger notes that

the only stator B. Kachele could identify as being shipped to OTC in 1999 is a conventional mud

motor, not a stator having an external tube with a helically shaped inner surface. Id. at 19.

Schlumberger also argues that uncorroborated oral testimony of an interested person—B.

Kachele—recalling events from long ago is not clear and convincing evidence to invalidate a patent.

Id. (citing Neutrino Dev. Corp. v. Sonosite Inc., 337 F. Supp. 2d 942, 947 (S.D. Tex. 2004)).

Schlumberger asserts that Kachele did not even have the stator or rotor to sell in 1999 or 2000, as

it manufactured its first stator for BICO on July 27, 2000, and did not manufacture a rotor before

2002. Id. (citing Dkt. 59, Exs. 30–31 & Ex. A ¶ 30). It contends that mere preparations for sale

prior to the critical date do not trigger § 102(b). Id. (citing Medicines, 827 F.3d at 1377–78). As

evidence of “mere preparation,” Schlumberger points to evidence that Kachele informed an

interested customer that it could not supply Even Wall stators and rotors after OTC in 1999 because

it did not have a construction facility. Id. (citing Ex. 73 at 1251, 1255 (requesting to test the new

design with the customer and estimating that it would be ready for testing in about two months (Sept.

2, 1999)) and citing Medicines, 275 F.3d at 1050 (if an inventor tells a buyer it cannot have the

invention yet, regardless on customer’s interest, it is not “on sale”)).

        BICO relies on Adenta GMBH v. Orthoarm, Inc., 501 F.3d 1364, 1371 (Fed. Cir. 2007), and

Beachcombers v. WildWood Creative Products, Inc., 31 F.3d 1154, 1160 (Fed. Cir. 1994), for its

argument that a public display prior to the critical date is sufficient to place an invention in “public

                                                  24
use.” Dkt. 53 at 16. In Adenta, the patent at issue was an orthodontic bracket. 501 F.3d at 1366.

Adenta argued that the patent was invalid because an embodiment of the patented bracket was shown

at a trade show before the critical date. At the trial court level, a jury found that the embodiment of

the patented bracket was publicly used or on sale at the trade show. Id. at 1371. On appeal, the

Federal Circuit noted that there was no challenge relating to whether the bracket at the trade show

contained all the limitations of the patented bracket, and there was no challenge to whether showing

the bracket at the trade show constituted public use or sale. Id. Instead, the challenge was to the

finding that there was clear and convincing evidence that the bracket was in fact displayed at the

trade show. Id. The appellant argued that all of the witnesses were interested witnesses who would

benefit from invalidation. Id. After noting that “a patent cannot be invalidated based on one

person’s testimony alone without corroborating evidence, particularly documentary evidence,” the

Federal Circuit found that this was not such a case because there was sufficient testimony and

documentary evidence to provide “a coherent and convincing story.” Id.

        While the court finds Adenta helpful because it is a case involving a public display of an

alleged embodiment of the patented invention rather than a use or display by the inventor or a person

associated with the inventor, its usefulness with regard to the facts of this case is limited. In Adenta,

the appellant did not contest that showing the bracket at a trade show constituted “public use,” which

is the main contested issue with regard to the OTC display or displays here.

        In Beachcombers, the invention was a liquid kaleidoscope, and Beachcombers, the patent

holder, appealed a jury finding that certain claims in the patent were invalid due to public use prior

to the critical date. 31 F.3d at 1156. The jury found, specifically, that the designer of a device

known as the ODYLIC displayed the device to guests at a party prior to the critical date. Id. at 1159.

The designer testified that she showed the device to about twenty to thirty guests to get their

                                                   25
feedback and did not attempt to conceal the device or keep it secret. Id. at 1160. One of the guests

testified that she saw the device at the party and that a lot of other guests saw it and were picking it

up and that the designer never requested the guests maintain secrecy. Id. The date of the party as

stated in testimony corresponded with an entry in the designer’s date book. Id. The party opposing

a finding of public use argued that the evidence was not substantial enough and insufficiently

corroborated by physical evidence. Id. The Federal Circuit disagreed, finding that the jury could

have concluded from the evidence that the date of the party was prior to the critical date and that the

inventor did not retain control over the use of the device or future dissemination of information about

it. Id. The court thus found that the evidence was sufficient to support the jury’s determination that

the device was in public use prior to the critical date. Id. Beachcombers is instructive but

distinguishable because the guests at the party were able to use the kaleidoscope not merely shown

drawings or a portion of the invention.

        Schlumberger relies on Motionless Keyboard Co. v. Microsoft Corp. to argue that a display

at the OTC without actual use is not “public use.” Dkt. 57. In Motionless Keyboard, the Federal

Circuit considered an appeal of a district court’s ruling that two patents were invalid under the public

use provision of 35 U.S.C. § 102(b). 486 F.3d at 1378. One of the patents was for an ergonomic

keyboard and the other for an ergonomic keyboard for a hand-held device. Id. The inventor

disclosed the keyboard to a business partner, potential investors, a friend, and a person who

conducted typing tests before the critical date. Id. at 1379. The potential investors signed non-

disclosure agreements, some of which expired before the critical date, and the typist signed a non-

disclosure agreement; the friend and the business partner did not sign agreements. Id. The inventor

eventually assigned the patents to a company, Motionless Keyboard Company, and Motionless

Keyboard Company sued Microsoft Corp. and others for infringement of various claims of the patent

                                                  26
with certain joysticks and cell phones models. Id. The defendants moved for summary judgment

of invalidity based on public use. Id. The trial court invalidated the patents based on public use,

finding that the disclosure to potential investors to obtain capital was a public use because the

inventor’s business partner was not under an obligation to keep the invention secret. Id. at 1379,

1384.

        The Federal Circuit noted that in all of the cases in which the inventor disclosed his

invention, except for the disclosure to the typist, the keyboard was not connected to a computer or

other device. Id. at 1385. When the typist used it, she signed a non-disclosure agreement and did

not use the keyboard again. Id. The Federal Circuit found that “the one time typing test coupled

with a signed NDA and no record of continued use . . . did not elevate to the level of public use.”

Id. The other disclosures “only provided a visual view of the new keyboard design without any

disclosure of . . . . the keyboard design without putting it into use.” Id.

        Based on these cases, the court finds that BICO has not presented clear and convincing

evidence that Kachele’s activities at OTC in 1999 and 2000 constitute public use. The evidence

presented shows that, at most, a portion of the tube and drawings were displayed. This is different

than the kaleidoscope that was usable in Beachcombers, and it is similar to the keyboard that was

not attached to a computer in Motionless Keyboard.

        3.       Was the “Invention” Ready for Patenting?

        The court need not address the ready for patenting prong becuse it has found that BICO has

not shown by clear and convincing evidence that Kachele’s motors were in public use prior to the

critical date.




                                                  27
                              IV. CONCLUSION

Bico’s motion for summary judgment (Dkt. 53) is DENIED.

Signed at Houston, Texas on June 12, 2019



                                   ___________________________________
                                               Gray H. Miller
                                      Senior United States District Judge




                                     28
